Case: 19-50801      Document: 00515639947         Page: 1    Date Filed: 11/16/2020




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 16, 2020
                                   No. 19-50801                    Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raymond McKinney, also known as Ray Lee McKinney, also
   known as Ray L. McKinney, also known as Raymond L.
   McKinney, also known as Scott Eaven, also known as Scott Lee,
   also known as Raymond Lee McKinney, also known as Ray Green,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:18-CR-131-1


   Before Owen, Chief Judge, and Davis and Southwick, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
          Raymond McKinney entered a conditional guilty plea to the charge of
   being a felon in possession of a firearm. He reserved the right to challenge on
   appeal the denial of his motion to suppress evidence of the discovery of the
   firearm by an officer patting him down prior to questioning. McKinney was
   detained for questioning while standing on a sidewalk with others near a
   business that in recent days had been the location of multiple gang-related
Case: 19-50801      Document: 00515639947           Page: 2    Date Filed: 11/16/2020




                                     No. 19-50801


   shootings. We conclude that the evidence before the district court did not
   support that officers had reasonable suspicion to detain McKinney for
   questioning. We REVERSE the judgment of conviction and the sentence,
   which were based on the conditional guilty plea, and REMAND for further
   proceedings.


           FACTUAL AND PROCEDURAL BACKGROUND
          In mid-September 2017, at about 9:00 p.m., McKinney and three
   other individuals were on a sidewalk near a gas station in San Antonio, Texas.
   That station had in recent days been the location of drive-by shootings, one
   as recent as 4:00 a.m. that day. Two officers approached, frisked the three
   men in the group, and discovered a gun on McKinney. He was charged with
   being a felon in possession of a firearm. See 18 U.S.C. § 922(g)(1).
          In a motion to suppress evidence of the gun, McKinney argued that
   the officers lacked reasonable suspicion both for the initial stop and for the
   later frisk. McKinney used the officers’ body-camera videos and the police
   report as his supporting evidence. The Government filed a response in
   opposition, attaching still shots of the video as well as news articles reporting
   the recent shootings in the area. Without holding a hearing, the district court
   denied the motion in summary fashion. It later issued a second order
   explaining its reasoning for the denial.
          Without an evidentiary hearing, we do not have the benefit of
   testimony from the officers. Neither party submitted any affidavits. Instead,
   the body-camera videos, videos from the police SUV cameras, and the police
   report constitute the evidence.
          Around ten o’clock on the night of the arrest, San Antonio officers
   Holland and Carmona were on patrol in an unmarked police SUV near the
   gas station that had been the location of recent drive-by shootings. The




                                          2
Case: 19-50801     Document: 00515639947          Page: 3   Date Filed: 11/16/2020




                                   No. 19-50801


   officers turned out of the gas station and, within seconds, pulled up to
   McKinney and three others standing on the sidewalk. The group consisted
   of McKinney, two men, and a woman. Officer Holland jumped out of the
   passenger seat and said, “What’s up gentlemen? What’s going on today?”
   As he approached the group, he shined his light on the woman, who appeared
   to be slowly walking away from the group, then ordered her to come back.
   She complied. Officer Holland immediately frisked the two other men.
          At this point, Officer Carmona exited the SUV and focused his
   attention on McKinney, who was standing with his illuminated phone in one
   hand, a bottle of Minute Maid in the other, and a backpack on his back.
   Officer Carmona asked if he lived nearby, and McKinney responded, “No,
   Sir.” Officer Carmona asked if he had any guns on him, and McKinney said
   that he did not. Officer Carmona asked to “pat [McKinney] down real quick
   [to make sure he did not have] any guns.” McKinney declined to consent to
   a search. Officer Carmona said that he was not “searching” him, just
   “patting [him] down.” By now, Officer Carmona was holding McKinney.
   He patted McKinney down and found a gun in his waistband. McKinney was
   then handcuffed.
          In the minutes that followed, the officers made several statements
   explaining their reasons for initiating the investigatory detention and
   conducting the pat-downs. When McKinney asked why he was “searched,”
   Officer Holland responded that it was because McKinney was “out here with
   a gun,” near “a place that [was] shot up the other day,” and that he was
   “hanging out over here in a jacket in the middle of the summer.” Officer
   Carmona later told McKinney he was frisked because he was in an area
   known for shootings even though he did not live there. Officer Carmona
   added: “You want to know what my reasonable suspicion is? That there’s
   been three or four shootings here in the last day and a half.” Later, Officer
   Holland warned the others in the group: “[If] [y]ou are hanging out over



                                         3
Case: 19-50801        Document: 00515639947             Page: 4      Date Filed: 11/16/2020




                                        No. 19-50801


   here, you are going to get stopped, you are going to get checked. Especially
   if you are gang members.”
           Two of the Government’s arguments are that the clothing worn by
   McKinney and others supports a reasonable suspicion of criminal gang
   activity. The body-camera videos show that McKinney was wearing a black
   Nike windbreaker, a black bucket hat accented with the colors of the Jamaican
   flag, and red shorts. He also had a light-colored backpack. The woman wore
   a pink shirt with a pink bow in her hair.1 One of the men wore a white shirt,
   white hat, and khaki pants. The other wore a white shirt and dark pants, but
   it is unclear whether the pants were red or another color.
           The police report, created by Officer Holland, states that the officers
   observed “gang members hanging out” near the gas station. It asserts that
   “[t]he group was wearing red colors,” though in fact only McKinney had red
   clothing, and that McKinney was wearing a jacket and hat even though “[i]t
   was quite warm and humid out.” The report also states that when one of the
   men saw the officers, he “turned and appeared to drop something very
   small.” Finally, it claims that the officers approached the group and frisked
   the men “due to the area being a [B]loods gang location and all of [the]
   [recent] shooting[s] at this location.”
           McKinney moved to suppress the evidence of the firearm. The
   district court entered a summary denial in September 2018. In April 2019,
   the court entered a second, detailed order on the motion. The court held that
   the officers’ actions were justified. To conclude there was reasonable


           1
             The district court incorrectly found that the woman was wearing a “big red
   sparkly bow,” which it concluded was “more evidence of the red gang color.” Whether
   the fact the color was pink, not red, would have been clear to the officers that night is
   unknown on this record. The Government also did not offer evidence that pink clothing
   would have been worn as a close substitute for red in order to reflect gang affiliation.




                                              4
Case: 19-50801     Document: 00515639947           Page: 5     Date Filed: 11/16/2020




                                    No. 19-50801


   suspicion for the stop, the court relied on the following: (1) recent gang
   violence in the area; (2) the red, gang-related clothing; (3) McKinney’s
   wearing a jacket and backpack on a hot summer night; (4) the woman’s
   exhibiting evasive behavior by trying to “distance herself”; and (5) Officer
   Holland’s observation that “one of the individuals drop[ped] something very
   small” in a “quick hand motion indicative of someone getting rid of evidence,
   usually narcotics.”     The court “infer[red]” that the officers were
   “seasoned” and “trained.”
          The district court also concluded that the officers had reasonable
   suspicion to frisk McKinney, i.e., that he was armed and dangerous. For
   support, the court pointed out, again, his wearing a jacket and backpack on a
   hot night. The court also noted that the red shorts were a “gang color.” The
   court also contended that McKinney’s refusal to consent to a pat-down
   supported reasonable suspicion to do so without consent. Second, the court
   found that the ultimate discovery of the gun possessed by someone wearing
   gang colors supported a reasonable suspicion to conduct the frisk.
          Based on these findings, the district court denied the motion to
   suppress. McKinney entered a conditional guilty plea but reserved the right
   to challenge the denial of his motion to suppress. This appeal followed.


                                 DISCUSSION
          Warrantless searches and seizures are presumptively unreasonable,
   subject to certain exceptions. United States v. Hill, 752 F.3d 1029, 1033 (5th
   Cir. 2014).   One exception provides that “officers may briefly detain
   individuals on the street, even though there is no probable cause to arrest
   them, if they have a reasonable suspicion that criminal activity is afoot.”
   United States v. Michelletti, 13 F.3d 838, 840 (5th Cir. 1994) (en banc)
   (discussing Terry v. Ohio, 392 U.S. 1 (1968)).            Similarly, reasonable,




                                         5
Case: 19-50801      Document: 00515639947           Page: 6    Date Filed: 11/16/2020




                                     No. 19-50801


   individualized suspicion that someone being stopped for brief questioning is
   armed and dangerous must exist before the officer may conduct a pat-down.
   Maryland v. Buie, 494 U.S. 325, 334 n.2 (1990).
          A seizure must be “justified at its inception.” Hiibel v. Sixth Jud. Dist.
   Ct., 542 U.S. 177, 185 (2004). Reasonable suspicion must exist before the
   initiation of an investigatory detention. United States v. Monsivais, 848 F.3d
   353, 359 (5th Cir. 2017). Reasonable suspicion exists if the officer can “point
   to specific and articulable facts that lead him to reasonably suspect that a
   particular person is committing, or is about to commit, a crime.” Hill, 752
   F.3d at 1033. It cannot be unparticularized or founded on a mere hunch.
   United States v. Jaquez, 421 F.3d 338, 341 (5th Cir. 2005). Instead, “a
   minimal level of objective justification” is required. Id. Observations capable
   of innocent explanation when considered alone might rise to the level of
   reasonable suspicion in the aggregate. United States v. Arvizu, 534 U.S. 266,
   277–78 (2002). Likewise, an officer can have a reasonable suspicion without
   ruling out every innocent explanation. Id. at 277. We account for the totality
   of the circumstances in determining whether there was a “‘particularized
   and objective basis’ for suspecting legal wrongdoing.” Id. at 273 (quoting
   United States v. Cortez, 449 U.S. 411, 417–18 (1981)).
          When reviewing the denial of a motion to suppress, we review
   questions of law de novo and findings of fact for clear error. United States v.
   Bolden, 508 F.3d 204, 205 (5th Cir. 2007). For factual findings, we give the
   district court heightened deference when the judge had the “opportunity to
   judge the credibility of those witnesses,” a benefit that appellate courts do
   not have. See United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005). There
   was no evidentiary hearing in this case, though, so there is no heightened
   deference to the district court’s findings of fact.




                                           6
Case: 19-50801      Document: 00515639947           Page: 7    Date Filed: 11/16/2020




                                     No. 19-50801


          Whether there is sufficient evidence to support reasonable suspicion
   is a question of law; consequently, our review is de novo. Monsivais, 848 F.3d
   at 357. Demonstrating reasonable suspicion is the Government’s burden.
   Hill, 752 F.3d at 1033. On this issue, we view the evidence in the light most
   favorable to the party that prevailed in district court. United States v.
   Freeman, 914 F.3d 337, 341 (5th Cir. 2019). Here, that is the Government.
   We will uphold the district court’s decision if there is any reasonable view of
   the evidence to support doing so. Id. at 342.
          The parties do not appear to dispute when McKinney and the others
   were seized. “It must be recognized that whenever a police officer accosts
   an individual and restrains his freedom to walk away, he has ‘seized’ that
   person.” Terry, 392 U.S. at 16. When Officer Holland jumped out of the
   police SUV and approached the group, he shined his flashlight on the woman
   who appeared to be walking away and ordered that she return. No reasonable
   person would have felt free to walk away. As a result, each person in the
   group was seized at that moment.
          Because the initial detention must be justified at its inception,
   Monsivais, 848 F.3d at 357, the issue in this case is whether the officers had
   reasonable suspicion based on their observations at the time they ordered the
   woman to stop. If reasonable suspicion is lacking at this point, there is no
   need to analyze whether the subsequent pat-down was supported by a
   reasonable suspicion that McKinney was armed and dangerous. See id. In
   contrast, if the initial detention is justified by a reasonable suspicion, facts
   supporting a pat-down can develop after the suspect has been detained. See
   Pennsylvania v. Mimms, 434 U.S. 106, 111–12 (1977) (holding Terry pat-down
   was justified when officer noticed a bulge in suspect’s jacket after initiating a
   routine traffic stop).




                                           7
Case: 19-50801     Document: 00515639947           Page: 8   Date Filed: 11/16/2020




                                    No. 19-50801


          To determine whether reasonable suspicion existed at the initiation of
   the investigatory detention, we evaluate each fact identified by the district
   court as supporting a reasonable suspicion to initiate the investigatory
   detention. Our conclusion, though, depends on the combination of facts.
   I.     Gang violence
          The district court found that the officers were “aware of recent gang
   violence” in the area, i.e., the drive-by shootings at the nearby gas station.
   The officers, according to the court, were “closely patrolling” this area in
   response to the shootings. On appeal, McKinney argues his presence in a
   high-crime area is not evidence to support reasonable suspicion.
          Certainly, “the fact that the stop occurred in a ‘high crime area’ [is]
   among the relevant contextual considerations in a Terry analysis.” Illinois v.
   Wardlow, 528 U.S. 119, 124 (2000). Still, a person’s “presence in an area of
   expected criminal activity, standing alone, is not enough to support a
   reasonable, particularized suspicion that the person is committing a crime.”
   Id. The officers were patrolling the area in response to recent shootings, but
   those shootings do not justify stopping anyone absent an articulable suspicion
   about a connection between the person and those crimes. In one case, we
   held that an officer lacked reasonable suspicion to stop a red vehicle just
   fifteen minutes after receiving a dispatch that a red vehicle was involved in
   gun fire in the same area. Jaquez, 421 F.3d at 340–41. In another, we held
   that reasonable suspicion did exist when officers heard gunshots “around the
   corner,” and within one minute pulled over a vehicle being driven “relatively
   fast” from the direction of the shooting. United States v. Bolden, 508 F.3d
   204, 207 (5th Cir. 2007).
          From the evidence introduced by the Government, this was a mixed
   residential and commercial area, containing a few stores and restaurants to
   which the local residents could walk. A small group being on a sidewalk was




                                         8
Case: 19-50801       Document: 00515639947           Page: 9     Date Filed: 11/16/2020




                                      No. 19-50801


   not itself evidence of anything suspicious. Later, officers learned that none
   of those in the group lived in the immediate area, but there was no evidence
   officers knew that when the stop was made. Nothing observed by the officers
   connected McKinney or anyone else standing on the sidewalk to the recent
   and nearby shootings that had been made from passing vehicles. The officers
   hardly even alleged a suspicious connection. Officer Holland told the group
   that “if [y]ou are hanging out over here [near the location of the recent
   shootings], you are going to get stopped, you are going to get checked.
   Especially if you are gang members.”
   II.     Red clothing
           The district court relied on the finding that McKinney and others
   were wearing some red clothing. The court characterized the clothing as
   evidence of gang involvement. The police report remarked that “[t]he group
   was wearing red colors” and that the area was a “[B]loods gang location.”
   According to the report, this was one principal reason for making the
   investigatory stop. Our review of the videos indicates that the only person
   wearing red clothing was McKinney, whose shorts were red.2 The district
   court found that the woman was wearing a “big red sparkly bow,” described
   as “more evidence of the red gang color.” Her bow, though, was pink, and
   matched her pink shirt. There is no evidence that officers reasonably
   believed that a color somewhat close to red was also what gang members
   wore.
           Our concern with these first two factors — high-crime area and gang
   colors — is that as far as the record demonstrates, this high-crime area was
   residential and, presumably, people other than gang members lived there.


           2
             The Jamaican flag on McKinney’s hat had a small red stripe, not reasonably
   suggestive of showing allegiance to this neighborhood gang.




                                            9
Case: 19-50801     Document: 00515639947           Page: 10   Date Filed: 11/16/2020




                                    No. 19-50801


   We cannot accept that there is reasonable suspicion for questioning everyone
   in a crime-ridden neighborhood wearing one article of clothing that is not an
   unusual color but happens also to be the color of choice for a gang. Additional
   evidence, such as showing that police were aware that residents of the area
   who are not gang members avoided wearing those colors to prevent trouble
   with gang members or with police, would allow the clothing of only one
   person in a group to be considered more significant.
          The Government urges us to consider one of our nonprecedential
   opinions which held there was reasonable suspicion in part because the
   suspect was “wearing gang colors.” See United States v. Miranda, 393 F.
   App’x 243, 246 (5th Cir. 2010). There, though, the officer already knew the
   suspect because the same officer had arrested him on a prior occasion. Id. at
   244. The reasonable suspicion was supported by the officer’s knowledge that
   the suspect was a felon and member of a violent gang, and also the officer’s
   observations that the suspect was wearing gang colors and trespassing in an
   area known for gang-related crime. Id. at 246.
          Unlike Miranda, there is no evidence either officer knew McKinney
   or anyone in the group. We consider the red shorts at most to be a start
   towards suspicion but not enough. It might well have been suspicious if in
   fact the group had been wearing red, suggesting reason and not randomness
   to the wearing of that color. That they were in a high-crime residential area
   does not add to suspicion absent some evidence that it was reasonable to
   suspect that those willing to be outside at that location at that time of night
   were gang members.
          The record strongly supports a finding that the comments we have
   already quoted from the officers were the actual and insufficient reasons for
   the stop. Officer Carmona said his “reasonable suspicion” was that there
   had been multiple shootings. Officer Holland believed it was enough to stop




                                         10
Case: 19-50801     Document: 00515639947            Page: 11    Date Filed: 11/16/2020




                                     No. 19-50801


   people who “are hanging out over here,” especially if the people are
   members of a gang — presumably meaning anyone wearing red. Even though
   the articulated reasons fail, the test to be applied is objective, meaning it does
   not depend on what the officers claimed as reasons. See Jaquez, 421 F.3d at
   341. We look at the remainder of the relevant evidence to determine whether
   other facts known to these officers objectively justified the stop.
   III.   McKinney’s clothing and backpack
          The court relied on its finding that McKinney, unlike the others, “was
   wearing a jacket and had a backpack on a hot September night.” The police
   report notes that McKinney was wearing a jacket. Our understanding from
   the briefing and from our review of the video is that the jacket was something
   like a “windbreaker,” which might not be suspicious if, as McKinney
   claimed, it had been lightly raining earlier.        The Government insists
   McKinney was “dressed oddly, given the warm night,” in clothes that could
   potentially conceal a weapon. In the body-camera footage, Officer Holland
   explained to McKinney that he was searched because he was “out here with
   a gun,” near a place that “just got shot up” while he was wearing “a jacket
   in the middle of the summer.” Although the officers might have been able to
   see that McKinney was wearing some sort of outerwear, we cannot discern
   on this record whether officers could have known before approaching the
   group how out-of-season McKinney’s jacket was.
          We start with the obvious. The fact that McKinney did have a gun in
   his waistband is irrelevant to a determination of whether reasonable suspicion
   existed in order to initiate an investigatory detention. See Florida v. J.L., 529
   U.S. 266, 271 (2000).
          As to the backpack, a panel of the court once stated that “the very
   common occurrence of having a backpack in a vehicle and the multitude of
   innocent uses for a backpack in a vehicle render[ed] the presence of a




                                           11
Case: 19-50801     Document: 00515639947            Page: 12    Date Filed: 11/16/2020




                                     No. 19-50801


   backpack in [the suspect’s] vehicle of little persuasive value.” United States
   v. Spears, 636 F. App’x 893, 904 (5th Cir. 2016). We agree with that
   assessment. There is no indication from the body-camera videos that the
   officers even saw the backpack before stopping the group. In the police
   report, the officers mentioned the weather and McKinney’s “floppy hat” but
   did not mention a backpack.
          We consider the jacket, and how it appeared to the officers, to be the
   one piece of evidence that, when added to the rest of what we have discussed,
   might have created just enough suspicion to move beyond a mere hunch.
   Generally speaking, the concealing nature of a suspect’s clothing may
   support a stop or a search. In a traffic-stop case, we held that an officer had
   reasonable suspicion to prolong the stop based on extreme nervousness
   exhibited by the driver and passengers, inconsistent answers to his questions,
   the inability of the driver to provide basic information, and also that the driver
   was wearing baggy clothing. United States v. Henry, 372 F.3d 714, 715–16 (5th
   Cir. 2004). In another case, we held that an officer acted reasonably in
   immediately drawing his weapon when he confronted the suspect, in part
   because the suspect wore a long tan jacket that could hide a weapon. United
   States v. Sanders, 994 F.2d 200, 207 (5th Cir. 1993). The officer was
   responding to a call that a suspicious man was on a grocery store premises in
   a neighborhood known for violence and weapons. Id. at 201.
          We have much less in the present case. The officers initiated the
   investigatory detention before observing nervousness or hearing any
   statements, much less inconsistent ones. There also was no report of a just-
   committed offense for which individuals in the immediate area might be seen
   as more likely involved.
          We see some similarities to the facts that caused the Eighth Circuit to
   hold that officers did not have reasonable suspicion to stop and frisk an




                                          12
Case: 19-50801     Document: 00515639947            Page: 13   Date Filed: 11/16/2020




                                     No. 19-50801


   individual. That person was “wearing a long-sleeved hooded sweatshirt and
   clutching the front area of his hoodie pocket with his right hand.” United
   States v. Jones, 606 F.3d 964, 965 (8th Cir. 2010) (quotation marks omitted).
   The Government argued that reasonable suspicion existed based on the
   suspect’s: (1) holding his hand against his body, indicative of carrying a
   firearm; (2) walking in a high-crime neighborhood; (3) wearing a sweatshirt
   when it was 68 degrees and sunny, suggesting that he was “hiding
   something”; and (4) watching the officers in a concerned manner. Id. at 966.
   The suspect “did not panic or flee,” and the officers detained him “before
   he said anything suspicious or incriminating.” Id. The court held that the
   suspect’s behavior was innocent; walking in a high-crime area in a sweatshirt
   and watching a police vehicle pass were not reasonably suspicious. Id. at 967.
          Similarly, McKinney did not panic or flee; there were no suspicious
   statements; and there were no suspicious, concerned looks emanating from
   those whom the police ended up stopping.
          Thus, we are back to the jacket. Could police reasonably believe it was
   so out-of-season in appearance, with whatever lighting existed as the stop was
   occurring, to be suspicious? Or did it instead appear to be a light jacket useful
   for nothing more than keeping off rain. and such rain had been occurring?
   The current record does not allow us to determine.
   IV.    Evasive behavior
          The district court also relied on its finding that the woman attempted
   to distance herself when the officers arrived. In the body-camera video, she
   appears to slowly walk away from the group, but she immediately complied
   with the officer’s order to return. Her apparently evasive behavior is not
   mentioned in the police report.
          The Supreme Court has held officers had reasonable suspicion when,
   in a high-crime area, the suspect noticed the police and immediately engaged




                                          13
Case: 19-50801     Document: 00515639947            Page: 14   Date Filed: 11/16/2020




                                     No. 19-50801


   in “unprovoked flight.” Wardlow, 528 U.S. at 124–25. There, the suspect
   ran from police in a “headlong” manner.” Id. at 122, 124. We recently
   allowed lesser speed to create suspicion where “flight” was a quick walk
   away from police. United States v. Darrell, 945 F.3d 929, 935, 938 (5th Cir.
   2019). As officers arrived at a house to serve an arrest warrant, they noticed
   a car parked in the driveway. Id. at 930. The suspect immediately exited the
   vehicle and began walking toward the house, ignoring commands from
   officers to stop while increasing his pace. Id. The suspect eventually
   complied and walked back to the officers. Id. at 931. The Darrell court held
   that this constituted “flight from police in a high-crime area,” which was “a
   prototypical case of suspicious activity.” Id. at 938.
          We have also held that a defendant’s girlfriend’s brisk walk from a car
   after noticing police did not create reasonable suspicion as to the defendant,
   who was still sitting in the car. Hill, 752 F.3d at 1031. As to the defendant,
   the court explained that “the girlfriend’s quick movements might reflect to
   some extent on [the defendant] too, since she just exited the car in which they
   both sat, but the persuasive value of her movements vis-à-vis reasonable
   suspicion of him is relatively diminished.” Id. at 1037.
          Here, we do not see that the woman engaged in something equivalent
   to flight from the scene. The suspect in Wardlow ran down an alley to avoid
   capture. Wardlow, 528 U.S. at 122. In Darrell, the suspect walked away from
   the officers but also ignored initial commands to stop, thereby creating a fear
   in the officers that he would draw a concealed weapon. Darrell, 945 F.3d at
   930–31. The woman here certainly did not engage in flight such as what
   occurred in Wardlow. Unlike Darrell, when Officer Holland ordered the
   woman to come back, she immediately complied. Further, there is no
   indication that her conduct caused the officers to fear for their safety.




                                          14
Case: 19-50801     Document: 00515639947            Page: 15   Date Filed: 11/16/2020




                                     No. 19-50801


          Most importantly, McKinney is not the person who engaged in the
   arguably suspicious departure from the scene. As we held in Hill, the
   woman’s attempt to distance herself is of “relatively diminished” persuasive
   value as to someone else. Hill, 752 F.3d at 1037. It does not give rise to
   reasonable suspicion here.
          Additionally, wrapped up in our reasonable-suspicion inquiry is the
   presence or absence of nervous behavior. See, e.g., Monsivais, 848 F.3d at 359.
   Nervous behavior is indeed supportive of a reasonable suspicion. Wardlow,
   528 U.S. at 124. Here, though, there is no evidence that McKinney or anyone
   exhibited any nervous behavior.
   V.     Observing someone “drop something very small”
          The final piece of evidence relied upon by the district court was
   Officer Holland’s apparent observation that “one of the individuals
   drop[ped] something very small.” The police report states: “The males saw
   us and one turned and appeared to drop something very small.” The body-
   camera video does not show any suspect dropping something or record an
   officer’s reference to seeing that before initiating the stop. Certainly, the
   district court could credit assertions of an officer about what happened that
   a camera would have missed. After making the arrest, the video shows
   Officer Holland searching the ground where the group was standing. He later
   found a plastic bag and stated that one of the individuals must have consumed
   its contents.
          Attempts to hide or discard contraband can also contribute to
   suspicion or probable cause. See, e.g., United States v. Wadley, 59 F.3d 510,
   513 (5th Cir. 1995) (“[A] reasonable officer was entitled to conclude that [the
   suspect] was attempting to evade capture so that he could discard the drugs
   he was carrying.”); United States v. Watson, 953 F.2d 895, 897 (5th Cir. 1992)




                                          15
Case: 19-50801     Document: 00515639947            Page: 16   Date Filed: 11/16/2020




                                     No. 19-50801


   (finding suspicious that the suspect “move[d] about in his seat as if to conceal
   or retrieve some item”).
          The record before us is thin on this apparent observation. The first
   reference is in the police report, stating that one individual “appeared to drop
   something very small.” Perhaps this action, one that the subsequent search
   suggests may have just been littering, could be evidence supporting
   reasonable suspicion of a more substantial crime. Being able to evaluate the
   credibility of the officer making that statement would be useful.
   VI.    Evidentiary hearing
          No hearing was held on the suppression motion, but apparently none
   was requested. Such a hearing could have allowed officers to explain further
   what they observed or knew. Because there was no testimony, no credibility
   determinations were made by the district court.
          On the record before us, we conclude that the Government failed to
   show that the officers had reasonable suspicion that McKinney was engaged
   in criminal activity. If anything, the record supports that officers stopped
   McKinney solely because he was with a group near the location of recent
   shootings and was wearing something red. Perhaps the jacket he was wearing
   was suspicious, and perhaps the officers did see the suspicious discarding of
   something as they approached, but the record before us does not support a
   reasonable suspicion based on those grounds. Therefore, the Government
   failed to meet its burden of showing that the initial detention was justified at
   its inception. See Monsivais, 848 F.3d at 357.
          Because we remand for further proceedings, we will discuss the
   legality of the frisk as well. Even if the officers had reasonable suspicion to
   initiate the stop, the pat-down needs its own justification. The Supreme
   Court has explained that in Terry v. Ohio, “the Court considered whether an
   investigatory stop (temporary detention) and frisk (patdown for weapons)




                                          16
Case: 19-50801      Document: 00515639947           Page: 17     Date Filed: 11/16/2020




                                     No. 19-50801


   may be conducted without violating the Fourth Amendment's ban on
   unreasonable searches and seizures.” Arizona v. Johnson, 555 U.S. 323, 326
   (2009). Certainly, the investigatory stop itself must be lawful. Id. We have
   discussed the uncertainties in the record on that issue and have remanded.
   Next, even if an officer is justified in making a brief investigatory stop, “to
   proceed from a stop to a frisk, the police officer must reasonably suspect that
   the person stopped is armed and dangerous.” Id. at 326–27. We have
   described the standard for justifying a pat-down as being “more onerous”
   than that for the initial stop. Monsivais, 848 F.3d at 357 n.1.
          The district court concluded that the officers had reasonable suspicion
   that McKinney was armed and dangerous, based on the facts that McKinney
   was wearing a jacket, backpack, and hat on that night, and that his clothes
   were red. That evidence was insufficient to provide reasonable suspicion for
   the stop and, consequently, could not support the more onerous
   requirements for a frisk. If additional evidence is introduced on remand that
   more fully explains what officers saw, that evidence can be considered as to
   the suspicions both for the initial stop and for the frisk.
          The district court also held that reasonable suspicion to frisk was
   supported by McKinney’s refusal to consent to a pat-down and by the
   discovery of the gun. These facts, though, are irrelevant. For one, a mere
   refusal to consent cannot support suspicion. United States v. Machuca-
   Barrera, 261 F.3d 425, 435 n.32 (5th Cir. 2001). For another, the ultimate
   discovery of the gun cannot support the frisk because “[t]he reasonableness
   of official suspicion must be measured by what the officers knew before they
   conducted their search.” J.L., 529 U.S. at 271 (emphasis added).
          This appeal is from a conviction and sentence based on a conditional
   guilty plea. The condition was the validity of the denial of the suppression
   motion. The condition fails, and therefore so does the guilty plea. That does




                                           17
Case: 19-50801     Document: 00515639947            Page: 18    Date Filed: 11/16/2020




                                     No. 19-50801


   not mean McKinney is acquitted, only that the judgment based on his guilty
   plea must be vacated.
          On remand, the case can proceed as the district court directs. Should
   the Government seek to have the suppression motion reconsidered, an
   evidentiary hearing would be useful. A somewhat similar situation arose in a
   case in which the district court denied a motion to suppress evidence based
   on the good faith of an officer for stopping the defendant’s vehicle for a traffic
   offense, and we reversed because the record did not contain evidence of a
   necessary fact for the existence of the offense. United States v. Cole, 444 F.3d
   688, 690 (5th Cir. 2006) (deciding whether the traffic stop was properly made
   required evidence of whether there was a crosswalk). We vacated the denial
   of the motion to suppress evidence of drugs found in the defendant’s vehicle
   after the traffic stop and remanded for additional fact findings as to whether
   the factual predicate for the offense existed. Id.; see also United States v.
   Rogers, 481 F. App’x 157, 159–60 (5th Cir. 2012) (finding the record to be
   inadequate to uphold a search and holding that it was error not to conduct an
   evidentiary hearing on the motion to suppress and therefore remanding).
          Similarly, the record before us is insufficient to determine whether the
   officers had reasonable suspicion. The body-camera videos and police report
   do not sufficiently explain the events leading up to the initiation of the
   investigatory detention.
          We VACATE the order of the district court denying McKinney’s
   motion to suppress, VACATE his conviction and sentence, and REMAND
   the case to the district court for further proceedings. If the district court
   again denies McKinney’s motion to suppress, it shall reinstate McKinney’s
   conviction and sentence. See United States v. Guzman, 739 F.3d 241, 248–49
   (5th Cir. 2014). If either McKinney or the Government seeks appellate
   review following remand, the appeal will be assigned to this panel.




                                          18